Filed 11/21/22 P. v. Banuelos CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094509

                    Plaintiff and Respondent,                                      (Super. Ct. No. 97F05444)

           v.

 RUBEN ANTONIO BANUELOS,

                    Defendant and Appellant.




         Defendant Ruben Antonio Banuelos was sentenced to 51 years to life for shooting
and killing S.P. After defendant had served about 20 years of his sentence, the California
Department of Corrections and Rehabilitation (CDCR) recommended the trial court recall
and resentence defendant “based upon his exceptional conduct while incarcerated.” The
trial court denied the CDCR’s recommendation and this appeal followed.
         While defendant’s appeal was pending, the Governor signed into law Assembly
Bill No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 719) (Assem. Bill 1540), which


                                                             1
clarified the required procedures the trial court must implement when the CDCR
recommends a defendant is suitable for recall and resentencing. Defendant now argues
that the benefits of Assem. Bill 1540 and other recent legislation apply to him
retroactively and entitle him to resentencing. The People concede defendant is entitled to
reconsideration of the CDCR’s recommendation, but do not concede defendant is entitled
to resentencing. We accept the People’s concession and reverse to allow the trial court to
reconsider the CDCR’s recommendation, but we decline to reach defendant’s request for
resentencing.

                     FACTS AND HISTORY        OF THE   PROCEEDINGS
       In 1997, defendant shot and killed S.P. outside of a billiards room because he
thought S.P. was “hitting on” his girlfriend. In 1998, a jury found defendant guilty of
second degree murder with a firearm (Pen. Code, §§ 187, 667, subd. (e)(1))
(undesignated statutory references are to the Penal Code) and being a felon in possession
of a firearm (§ 12021, subd. (a)). The trial court sustained a firearm enhancement
(§ 12022, subd. (a)) and a prior felony conviction enhancement (§ 667, subd. (a)), and
sentenced defendant to 30 years to life for the murder conviction, 15 years for the prior
felony conviction and firearm enhancements, and six years for being a felon in possession
of a firearm.
       The CDCR filed a letter with the trial court on September 8, 2020, which
recommended the court recall defendant’s 1998 sentence and resentence him under
former section 1170, subdivision (d)(1). In its recommendation, the CDCR recounted
defendant’s positive participation in rehabilitative programming; lack of serious
disciplinary history in the preceding six years; 45 laudatory achievements and
programming accomplishments, noteworthy educational performance; and positive
impact with youth offenders.




                                             2
       In response to the CDCR’s recommendation, the court gave notice to defendant,
appointed counsel, permitted briefing from the parties, and heard argument. The trial
court considered defendant’s criminal history, which included convictions pursuant to a
guilty plea to being a felon in possession of a firearm (§ 12021, subd. (a)) and driving
under the influence causing injury/death (Veh. Code, § 23153, subd. (a)). Defendant had
committed both of these offenses while on probation.
       In rejecting the CDCR’s recommendation, the court explained that though
defendant demonstrated extensive growth while in custody, he exhibited a “bad” criminal
history that did “not tip the scales enough under [the] totality of [the] circumstances.”
Consequently, the trial court decided that recalling defendant’s sentence would not be in
the interest of justice.

                                        DISCUSSION
       Defendant contends we should remand for reconsideration of the CDCR’s request
because he is entitled to recall and resentencing pursuant to the recently enacted
provisions of Assem. Bill 1540 codified within new section 1170.03 (Stats. 2021, ch.
719, §§ 1-7). The parties dispute whether this legislation applies retroactively, but in the
interest of judicial economy, the People ultimately concede defendant is entitled to
reconsideration of the CDCR’s recommendation because either we will find error and
remand to the trial court, or the CDCR will issue a second recommendation. Defendant
also argues that our court should remand with directions to grant the CDCR’s
recommendation to recall his sentence, and upon resentencing, have the trial court also
consider newly-enacted Senate Bill No. 81 (2021-2022 Reg. Sess.) pursuant to People v.
Padilla (2022) 13 Cal.5th 152 (Padilla). The People dispute whether Padilla applies to
Assem. Bill 1540 and assert defendant “is not automatically entitled to resentencing.”
We decline to reach this argument as ruling on it would be premature in light of the
posture of the case. Thus, reaching only defendant’s argument regarding the new


                                              3
requirements within section 1170.03, we reverse and remand to allow the trial court to
reconsider CDCR’s recommendation.
       Former section 1170, subdivision (d)(1) permitted a trial court, at any time upon
the recommendation of the CDCR, to “recall the sentence and commitment previously
ordered and resentence the defendant in the same manner as if they had not previously
been sentenced, . . . provided the new sentence, if any, is no greater than the initial
sentence.” (§ 1172.1, subd. (a)(1).) Following the trial court’s decision, former section
1170, subdivision (d) was recodified as section 1170.03, subdivision (a)(1). (Stats 2021,
ch. 719, §§ 1-7.) Pursuant to section 1170.03, which as of June 30, 2022, section 1170.03
was recodified without substantive change as section 1172.1 (Stats. 2022, ch. 58, § 9), a
trial court may reduce a defendant’s term of imprisonment by modifying the sentence in
the interest of justice, and must provide notice, appointment of counsel, a hearing, and a
statement of reasons for the ruling on the record. (§ 1172.1, subds. (a)(6) & (b)(1), added
by Stats. 2021, ch. 719, § 3.1.) Additionally, and as relevant here, where the recall and
resentencing recommendation is made by the CDCR, “[t]here shall be a presumption
favoring recall and resentencing of the defendant, which may only be overcome if a court
finds the defendant is an unreasonable risk of danger to public safety, as defined in
subdivision (c) of Section 1170.18.” (§ 1172.1, subd. (b)(2), added by Stats. 2021, ch.
719, § 3.1, subd. (b)(2).)
       Assem. Bill 1540 was intended to “make clarifying changes” to former section
1170, subdivision (d)(1), and to specify the required procedures for when the CDCR
recommends recall and resentencing. (People v. McMurray (2022) 76 Cal.App.5th 1035,
1041 (McMurray).) And, because Assem. Bill 1540 was passed in part to clarify
legislative intent, it is properly considered in interpreting former section 1170,
subdivision (d). (Carter v. California Dept. of Veterans Affairs (2006) 38 Cal.4th 914,
922.) Thus, because the trial court’s denial of the CDCR’s recommendation predated
enactment of Assem. Bill 1540, the clarification of the law applies here.

                                              4
       Although the trial court here complied with many of the new requirements in the
recall and resentencing process, we cannot determine whether the court applied the
presumption in favor of granting the recommendation of the CDCR to recall defendant’s
sentence, nor can we conclude whether the trial court determined defendant presented an
unreasonable risk of danger to public safety as defined in subdivision (c) of section
1170.18. (§ 1172.1, subd. (b)(2).) Above, we noted that the parties agree remand for
reconsideration of the CDCR’s recommendation is the appropriate remedy. We reach the
same conclusion. Additionally, as the People suggest, judicial economy warrants reversal
and remand because the CDCR could submit a second recommendation which would be
subject to review under new law and would render any decision made here under the old
law wasteful.
       While the parties disagree on retroactivity pursuant to In re Estrada (1965)
63 Cal.2d 740, we need not decide that dispute since the parties agreed to remand.
Similarly, we need not determine whether our Supreme Court’s rationale in Padilla
applies because we do not resolve retroactivity here, nor are we inclined to rule on the
Padilla issue prematurely as the trial court may still conclude defendant is a danger to
public safety on remand and deny recall.
       Because we consider Assem. Bill 1540 a clarification in the law, we reverse and
remand the trial court’s order declining the recommendation of the CDCR to recall
defendant’s sentence. (McMurray, supra, 76 Cal.App.5th at pp. 1041-1042.)




                                             5
                                     DISPOSITION
      The order declining to recall and resentence defendant is reversed. The matter is
remanded for reconsideration of CDCR’s recommendation to recall and resentence
defendant in accordance with section 1172.1 as added by Assem. Bill 1540.




                                               HULL, Acting P. J.



We concur:




RENNER, J.




EARL, J.




                                           6